DETAILED ACTION
This non-final Office action is in response to the claims filed on May 6, 2021.
Status of claims: claims 1-15 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2021 was considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 28 – “12a” should be amended to “14a” 
Page 2, line 30 – “12” and “12a” should be amended to “14” and “14a,” respectively.
Appropriate correction is required.

Drawings
The drawings are objected to because: figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Claim 1 – “an inner wall which is parallel to said glass panel” is not illustrated in the figures. An inner wall that is substantially “parallel to said glass panel” is illustrated, but not one that is “parallel to said glass panel,” as recited.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 – “said outer face of said frame” lacks antecedent basis
Claim 1, line 32 – “higher” is awkward. Perhaps replace with “greater” for clarity.
Claim 3 – “the first protruding rib” lacks antecedent basis
Claim 4 – “thickness higher” and “thicknesses heights” are awkward. Perhaps replace with “thickness greater” and “thicknesses,” respectively.
Claim 5 – “higher” and “said thicknesses” are awkward.
Claims 5, 11 – “said gap size” lacks antecedent basis
Claim 6, line 5 – which “free end” is being referenced?
Claims 8, 11 – “higher” is unclear.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 9-15 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/109061 A1 to Evans et al. (hereinafter “Evans”).
Evans discloses a motor vehicle side door, comprising: 
a glass panel 101 having an outer face and an inner face and carrying a panel guide 312 secured onto said inner face, said glass panel being able to be moved from an upright position to a downright position, (see figure 6 below)
a frame 304,308,316,105A,507 that is configured to extend along edges of the glass panel when the glass panel is in said upright position, the frame including a vertical edge element 308,309 which is adjacent to the glass panel when it is in said upright position and which has an outer surface laterally flush with said outer face, said vertical edge element comprising a U-shaped portion in cross section including an outer wall 309 which is parallel to said glass panel and which includes said outer surface, an inner wall 308 which is substantially parallel to said glass panel, and a connecting wall connecting said outer wall to said inner wall, and 
an elastomer run seal 302 mounted on the frame and suitable for receiving said glass panel when moving, the run seal comprising at least one ascending strand configured to be mounted at least in part in said U-shaped portion, said at least one ascending strand having an outer branch configured to be in contact with said outer wall and to be sealably in contact with said glass panel, an inner branch 601 able to be in contact with said inner wall, and a connecting branch 605 connecting said outer branch to said inner branch, an outer face of said inner branch and an inner face of said outer branch defining therebetween a gap which extends in a first plane substantially perpendicular to said glass panel and which is configured to be crossed by said panel guide, said outer branch comprising a groove that is able to receive at least one hook of said panel guide, said inner branch comprising an inner face comprising at least one protruding rib 603 which is able to be in contact with an outer face of said inner wall or against an outer face of the frame, 
wherein said at least one protruding rib is located and dimensioned so as to be able to come into abutment against a free end of said inner wall or of said frame when said at least one ascending strand is in a preliminary mounting position on the frame, and to be able to come into abutment against said outer face of said inner wall or against said outer face of said frame when said at least one ascending strand is in a final mounting position on the frame, moving of said at least one ascending strand from the preliminary mounting position to the final mounting position being realized in a direction substantially perpendicular to said first plane, and said gap having a size measured in said first plane which is higher when the run seal is in the preliminary mounting position than when it is in the final mounting position. 
Note: although Evans fails to illustrate some of what is recited in the last paragraph of claim 1, Evans is certainly capable of preliminary and final mounting positions on the frame as recited in the last paragraph. Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  In other words, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Evans fails to disclose an inner wall which is parallel to said glass panel.
However, it would have been an obvious matter of design choice to make the inner wall parallel to said glass panel or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans such that the inner wall is parallel to said glass panel in order to increase the sealing pressure between the run seal and the glass panel, thus increasing the sealing between the inside and outside of the vehicle. (claim 1)

[AltContent: textbox (First protruding rib)][AltContent: arrow][AltContent: textbox (Opposite second end of said inner branch)][AltContent: arrow]
    PNG
    media_image1.png
    470
    648
    media_image1.png
    Greyscale




Evans, as applied above, further discloses wherein said inner branch has a first end connected to said connecting wall and an opposite second end, and wherein said at least one protruding rib is located at a distance from said first end which is lower than a distance between said protruding rib and said opposite second end. (claim 2)
Evans, as applied above, further discloses wherein the first protruding rib (see figure above) is located at said opposite second end and a second protruding rib 603 is located at a distance from said opposite second end and at a distance from said first end. (claim 3)
Evans, as applied above, further discloses wherein said first protruding rib has a thickness higher than a thickness of said second protruding rib, said thicknesses heights being measured in directions perpendicular to said glass panel. (claim 4)
Evans, as applied above, further discloses wherein said protruding rib comprises a first surface located on a glass panel side and a second surface located on an opposite side, said first surface being substantially perpendicular to said inner branch and said second surface being inclined so as to form a ramp configured to cooperate by sliding with said free end. (see figure above) (claim 6)
Evans, as applied above, further discloses wherein said inner wall includes a retaining rib 604 extending towards said glass panel and configured to come into abutment with said at least one protruding rib so as to retain said run seal in said final mounting position. (claim 7)
Evans, as applied above, further discloses wherein said outer wall includes a protruding leg which protrudes from said inner face of said outer wall towards said outer face of said inner wall and which is configured to be engaged into a groove of said outer branch. (see figure above) (claim 9)
Evans, as applied above, further discloses wherein said outer wall comprises a first end or portion connected to said connecting wall and an opposite second end, said protruding leg being located on or close to said opposite second end. (claim 10)
Evans, as applied above, further discloses wherein said panel guide comprises a first edge secured onto said inner face of said glass panel and an opposite second edge which is L-shaped and which includes a first portion parallel to said glass panel and having a thickness lower than said gap size when said run seal is in both preliminary and final mounting positions, and a second portion perpendicular to said glass panel and forming said at least one hook, said hook having a thickness higher than said gap size when said run seal is in said final mounting position, said thicknesses being measured in directions perpendicular to said glass panel. (see figure above) (claim 11)
Evans, as applied above, discloses a device that inevitably discloses a method of mounting the motor vehicle door according to claim 1, comprising: a) positioning the run seal so that its ascending strand is in said preliminary mounting position relative to said inner wall or said frame, wherein said connecting branch is engaged in said U-shaped portion and said at least one protruding rib is in abutment against said free end of said inner wall or of said frame, and b) engaging said panel guide through said gap and into said U-shaped so as to push said ascending strand in said final mounting position, wherein said connecting branch is moved towards said connecting wall and said at least one protruding rib is forced to come into abutment against said outer face of said inner wall or of said frame. (claim 12)
Evans, as applied above, further discloses a device that inevitably discloses wherein step a) is performed by displacing said ascending strand in at least one direction which is substantially parallel to said inner and outer walls or which is inclined by an angle of 1 to 300 relative to said inner and outer walls, (claim 13) wherein step b) is performed by displacing said glass panel in a direction which is substantially parallel to said inner and outer walls, (claim 14) and wherein, before step a), said ascending strand has a rest position in which said inner and connecting branches are inclined one another by an angle higher than 900, and wherein, after step b), said ascending strand has a constrained position in which said inner and connecting branches are inclined one another by an angle lower than 900. (claim 15)

Claim 5 is, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Evans, as applied above.
Evans, as applied above, fails to disclose wherein said at least one protruding rib has a thickness which is equal to said gap size or which is higher than said gap size, when the run seal is in the final mounting position, said thicknesses being measured in directions perpendicular to said glass panel.
On the other hand, it would have been an obvious matter of design choice to make the protruding rib thickness equal to said gap size or higher than said gap size, as recited, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Evans protruding rib of the size recited in claim 5 since absent any showing of unexpected results, a change in size is generally recognized as being within the level of ordinary skill in the art. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and In re Dailey et al., 149 USPQ 47.  (see MPEP 2144.04) 

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634